Citation Nr: 1550109	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction of a rating for hemorrhoids, postoperative with perianal abscess ("hemorrhoids"), from 20 percent to 10 percent, effective October 1, 2013, was proper.

2.  Entitlement to a rating in excess of 20 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reduced the disability rating for hemorrhoids from 20 percent to 10 percent, effective October 1, 2013.  

Significantly, the Veteran filed a claim for an increased evaluation for his hemorrhoids in October 2012.  During the course of that claim, the RO proposed a reduction in his evaluation in an April 2013 rating decision and implemented the reduction in a July 2013 rating decision.  The Veteran timely appealed.  Given the nature of the Veteran's initial claim, this appeal therefore consists of both the issues of the propriety of the reduction and whether an increased evaluation is warranted.  See e.g. Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).

In June 2014, the Veteran notified the Board that he did not want a Board hearing.


FINDINGS OF FACT

1.  In an April 2013 rating decision, the RO proposed to reduce compensation benefits for the Veteran's service-connected hemorrhoids from 20 percent to 10 percent.  The Veteran was notified of this proposed reduction in April 2013; he was also notified that he had 30 days to request a hearing and 60 days to submit additional evidence. 

2. In a July 2013 rating decision, the RO reduced compensation benefits for hemorrhoids from 20 percent to 10 percent. 

3.  The evidence does not show an improvement in the hemorrhoids.

4.  For the entire appeal period, the hemorrhoids are assigned a 20 percent rating, the maximum schedular rating authorized under Diagnostic Code 7336, and there is no showing that the hemorrhoids are unique or unusual. 


CONCLUSIONS OF LAW

1.  The reduction of the rating for hemorrhoids from 20 percent to 10 percent, effective October 1, 2013, was not proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.14 (2015).

2.  For the entire period of appeal, the criterial for the assignment of a rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reduction

Law and Regulations

A rating reduction must be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such changes are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id. 

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and 30 days to request a hearing.  38 C.F.R. § 3.105(e).  If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344.  The regulations provide that these greater protections are required for ratings which have continued for long periods at the same level (five years or more) and have stabilized.  The provision does not apply to disabilities which have not become stabilized and are likely to improve.  As such, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (c).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595 

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that the record establishes that the reduction is warranted by a preponderance of the evidence and that the reduction complied with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421. 

Some general VA regulations apply to all rating reductions, regardless of whether the rating has been in effect for five years or more. See Brown, 5 Vet. App. at 420-21.  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. Id.; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim. Brown, 5 Vet. App. at 421. 

In determining whether a reduction was proper, the Board must focus upon the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Rating Reduction for Hemorrhoids

The Veteran's service-connected hemorrhoids are rated under Diagnostic Code 7336, for internal or external hemorrhoids.  Under this diagnostic code, a noncompensable (zero percent) rating is warranted for mild or moderate hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336.  A 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A schedular maximum 20 percent rating is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  Id.  

In an April 2013 rating decision, the RO proposed to reduce compensation benefits from 20 percent to 10 percent for the service-connected hemorrhoids.  The 20 percent rating had been in effective since April 11, 2011.  The Veteran was notified of this proposed reduction in April 2013, including notification that he had 30 days to request a hearing and 60 days to submit additional evidence.  The reduction from 20 percent to 10 percent was finalized in a July 2013 rating decision, effective October 1, 2013.  Thus, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of his rights and giving him an opportunity for a hearing and to submit additional argument and evidence. 

Because the 20 percent rating had not been in effect for at least five years prior to the proposed rating reduction, 38 C.F.R. § 3.344 does not apply to this case.  However, to warrant a rating reduction, the evidence must nonetheless show an actual change in the disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The rating reduction was based on an April 2013 VA examination.  In the examination, the Veteran reported symptoms of bleeding, occasional flare-ups, and using Preparation-H and stool softener.  Physical examination showed skin tags but no external hemorrhoids.  The examiner indicated that the hemorrhoids did not impact the Veteran's ability to work.

In a prior June 2011 VA examination, which was used as the basis to increase the rating for hemorrhoids from noncompensable to 20 percent, the Veteran reported symptoms of pain and frequent bleeding, and indicated that he used a stool softener.  Upon physical examination, there were no hemorrhoids present but there was a small skin tag.  The examiner indicated that there were no effects of the problem on usual daily activities.

A December 2013 VA treatment record indicates that the Veteran was diagnosed with rectal bleeding, including a note to follow up with the gastrointestinal (GI) clinic in one week.

A February 2014 private treatment note by Dr. B.G. indicates that the Veteran had a colonoscopy scheduled for April 2014 for rectal bleeding.  

In a June 2014 substantive appeal to the Board (VA Form 9), the Veteran asserted that he was still bleeding, including when he lifted anything or walked.  

In sum, the medical evidence does not show an improvement in the hemorrhoids.  In both the June 2011 and April 2013 VA examinations, there were no hemorrhoids present, but there were skin tags.  Moreover, although the Veteran described having "frequent" bleeding in the June 2011 examination and "occasional" bleeding in the April 2013 examination, the overall disability picture does not show improvement.  Rather, the Veteran was diagnosed with rectal bleeding at least twice since the April 2013 examination, and stated in June 2014 that he continued to have bleeding.  In sum, these post-reduction medical records are probative evidence against a finding of "actual improvement."  Dofflemyer, supra; see also 38 C.F.R. §§ 4.2, 4.10.

The Board notes that the April 2013 and July 2013 rating decisions appeared to focus on the fact that there were no external hemorrhoids with persistent bleeding or secondary anemia.  Even so, in claims seeking restoration of a reduced benefit, the central question is not whether the schedular criteria for a particular rating are met (as in a claim for increase), but whether the criteria for reduction were met. See, e.g., Peyton v. Derwinski, 1 Vet. App. 282 (1990).  With all due respect for the decision of the RO, and understanding the basis for that decision, the Board nevertheless finds that standard has not been met here.  Rather, in comparing the symptoms and 2011 VA examination which formed the basis of the original increase to 20 percent with the symptoms noted on the 2013 VA examination, the evidence is in relative equipoise as to whether there has been an actual improvement in the Veteran's hemorrhoids.  The Board finds that the reduction in rating from 20 percent to 10 percent was improper and that the 20 percent evaluation for hemorrhoids is restored.

II.  Increased Rating

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Here, the RO provided a notice letter to the Veteran in May 2011, prior to the adjudication of the instant claim for an increased rating for hemorrhoids.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The letter also notified the Veteran of what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no relevant outstanding evidence. 

The Veteran underwent a VA examination in April 2013 to obtain medical evidence regarding the severity of the hemorrhoids.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a physician based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination report is accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects of the disabilities on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examination with regard to claims for an increased rating for hemorrhoids.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met for this claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the increased ratings claim, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Increased Rating for Hemorrhoids

As discussed above, the Veteran's service-connected hemorrhoids has been assigned the maximum schedular rating available.  38 C.F.R. §4.114, Diagnostic Code 7336.  

Consideration has been given to application of another diagnostic code, including Diagnostic Codes 7332 (impairment of sphincter control), 7333 (stricture of rectum and anus), 7334 (rectum prolapse), 7335 (fistula in ano), and 7337 (pruritus ani).  However, there are no additional symptoms of the Veteran's hemorrhoids that warrant consideration of other diagnostic codes.  The April 2013 VA examiner indicated that there was no anal or perianal fistula, rectal stricture, impairment of the rectal sphincter control, or rectal prolapse, and Diagnostic Code 7337, pruritus ani, is rated for the underlying condition.  

Thus, there is no legal basis upon which to award a higher schedular evaluation for hemorrhoids or separate schedular evaluations for hemorrhoids, and the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including bleeding and pruritus ani are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Restoration of the 20 percent rating for hemorrhoids is granted.

A rating in excess of 20 percent for hemorrhoids is denied.



_____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


